Citation Nr: 0515639	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  02-03 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) dental 
treatment.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from February 26, 1963, to 
July 23, 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2001 by the 
Department of Veterans Affairs (VA) Fort Harrison, Montana, 
regional office (RO).  In the decision, the RO denied service 
connection for periodontal disease claimed as secondary to 
medication taken for treatment of a service-connected 
psychomotor disorder.  In a statement of the case issued in 
march 2002, the RO also concluded that the veteran was not 
entitled to VA dental treatment.  

In a decision issued in December 2003, the Board granted 
service connection for periodontal disease, and remanded the 
claim for entitlement to VA dental treatment.  In a decision 
of January 2005, the RO assigned a noncompensable rating for 
the service-connected periodontal disease, and again denied 
entitlement to VA dental treatment.  The case has now been 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The veteran does not have an adjudicated compensable 
service-connected dental condition, a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma, he was not detained 
or interned as a prisoner of war, he does not have a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, and he is not a 
Chapter 31 vocational rehabilitation trainee.

CONCLUSION OF LAW

The criteria for entitlement to VA outpatient dental 
treatment have not been met. 38 C.F.R. §§ 3.381, 4.150, 
17.161 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service- 
connected dental condition. 38 U.S.C.A. 1712(b)(1)(A); 38 
C.F.R. § 17.161(a).  In this case, as noted, the evidence 
does not show that he has an adjudicated service-connected 
compensable dental condition, nor does he alleged that his 
claimed dental condition would warrant a compensable rating 
under the rating schedule. See e.g., 38 C.F.R. § 4.150.  He 
has been granted service connection for periodontal disease; 
however, a noncompensable rating has been assigned.  The 
Board finds no basis for assigning a compensable rating under 
any of the Diagnostic Codes pertaining to dental 
disabilities.  38 C.F.R. § 4.150, Diagnostic Cods 9900-9916.  
The Board notes that a note under Diagnostic Code 9913 
indicates that a compensable rating for loss of teeth applies 
only to bone loss through trauma or disease such as 
osteomyelitis, and not to loss of the alveolar process as a 
result of periodontal disease.  Therefore, entitlement to 
class I dental treatment cannot be granted.  

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one- 
time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within one year after such discharge or 
release.  In the case of the veteran, who was discharged in 
July 1970, his recent application is clearly untimely under 
the Class II eligibility category.

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma, will be eligible 
for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service. VA O.G.C. Prec. 
Op. No. 5-97, 62 Fed. Reg. 15,566 (1997); see also 38 C.F.R. 
§ 3.306(b)(1).

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitation, for conditions attributable to service 
trauma, whereas other service-connected noncompensable dental 
conditions are typically subject to one-time treatment and 
timely application after service. 38 U.S.C.A. § 1712; 38 
C.F.R. § 17.161.

In this case, the veteran does not claim that he sustained 
"trauma" during service. There is no indication, nor has he 
contended, that he sustained any external trauma to the face 
or mouth during service.  The record contains absolutely no 
competent evidence of a current dental condition due to in-
service trauma or treatment.  Thus, he does not meet the 
criteria for eligibility for Class II(a) VA outpatient dental 
treatment.

Class II(b) or (c) eligibility, extends to veterans having a 
service-connected noncompensable dental condition or 
disability and who were detained or interned as prisoners of 
war.  38 C.F.R. § 17.161(d), (e).  In this case, the 
veteran's DD Form 214 does not reflect that he was a prisoner 
of war, nor does he assert same.  Thus, he does not meet the 
criteria for eligibility for either Class II(b) or (c) VA 
treatment.

Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include those veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees. 38 C.F.R. § 17.161(g), (h), (i).

However, the evidence does not show that he meets any of the 
other categories of eligibility of 38 U.S.C.A. § 1712(b) and 
38 C.F.R. § 17.161.  For example, he is not a Chapter 31 
vocational rehabilitation trainee, nor does the objective 
medical evidence contain any indication whatsoever that he 
has a dental condition clinically determined to be 
complicating a medical condition now being treated by VA.

Therefore, the preponderance of the evidence is against the 
claim for VA dental treatment.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable. 38 U.S.C. § 5107 (West 2002).  


ORDER

Entitlement to Department of Veterans Affairs (VA) dental 
treatment is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


